USDC IN/ND case 2:18-cr-00137-PPS-APR document 44 filed 07/14/20 page 1 of 12


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )      NO. 2:18-CR-137
                                          )
DENNIS A. JONES,                          )
                                          )
              Defendant.                  )

                                OPINION AND ORDER

       This matter is before me on Dennis Jones’ motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) due to the COVID-19 pandemic. [DE 31.] Jones

is a 49 year old male currently incarcerated at FCI Elkton in Lisbon, Ohio, which as I’ve

noted before, is an institution that has been particularly hard hit with the current

epidemic. Jones has several underlying health issues, including Type 2 Diabetes,

hypertension, and obesity. In accordance with my order dated April 30, 2020, Federal

Defender Peter Boyles filed an appearance on April 30, 2020, and requested an

extension of time to file a supplemental brief in support of Jones’ motion for

compassionate release. [DE 32, 34.] I granted the extension, and attorney Boyles filed a

memorandum on June 15, 2020, as well as medical records. [DE 37, 39.] The

government filed a response in opposition to the motion on June 29, 2020. [DE 41]. I

held a telephonic hearing in this matter on July 10, 2020.

       Let’s start with the procedural background of the case. On December 18, 2018,

Jones was charged in an information with one count of possession of child pornography
USDC IN/ND case 2:18-cr-00137-PPS-APR document 44 filed 07/14/20 page 2 of 12


in violation of 18 U.S.C. § 2252(a)(4)(B). [DE 1.] He pleaded guilty on January 3, 2019.

The Presentence Report indicates that Jones was a registered user of “Playpen,” which

was an online child pornography exchange located on the dark web. [PSR, DE 16, ¶¶

16-17.] Playpen was an online bulletin board and website dedicated to the

advertisement and distribution of child pornography and the discussion of matters

related to the sexual abuse of children. [PSR ¶ 16.] Jones possessed an extensive and

disturbing collection of pornography. A hard-drive recovered from Jones’ possession

revealed over 177,000 images, the vast majority which contained adult and child

pornography. [Id. ¶ 19.] Additionally, a Micro-SD card contained approximately 30

child pornography videos including depictions of sadistic and masochistic conduct. [Id.

¶ 20.] A Samsung tablet model was also recovered from Jones, and that contained over

150 child pornography images depicting prepubescent minors and early teen females.

[Id. ¶ 21.] A recovered Cyber Power computer tower contained approximately 1,000

child pornography images and 15 child pornography videos. [Id. ¶ 22.] Due to the

volume of child pornography found on Jones’ devices, certain images were sent to the

National Center for Missing and Exploited Children (NCMEC), which identified over

2,000 images depicting victims that are known to law enforcement through prosecution

of child abuse cases nationwide. [Id. ¶ 23.]

       Jones’ total offense level was a 28. For his criminal history, Jones had an arrest

for conversion in 1991 and had a criminal history category of I. [PSR ¶¶ 55-56.] Jones’

guideline range was 78-97 months imprisonment. [Id. ¶ 101.] On April 5, 2010, I


                                               2
USDC IN/ND case 2:18-cr-00137-PPS-APR document 44 filed 07/14/20 page 3 of 12


sentenced Jones to 70 months imprisonment followed by 5 years of supervised release.

[DE 23.]

       In support of his motion, Jones cites to his Type 2 Diabetes, hypertension, high

cholesterol, obesity (he has a BMI of 38), and the high rate of infection at FCI Elkton.

Jones’ cellmate was the fourth inmate at FCI Elkton to die from COVID-19. [DE 37 at 6.]

Additionally, Jones’ adult son, Jacob, suffered a traumatic brain injury in an automobile

collision in 2010 and he is wheelchair bound and requires 24-hour care and assistance.

[Id. at 8.] While Jacob is currently being cared for by Mr. Jones’ wife, she has recently

filed to dissolve the marriage and indicated without Jones’ ability to deal with Jacob’s

biological mother, it has become increasingly difficult to continue to serve as Jacob’s

guardian. Id. Mr. Jones claimed in his supplemental memorandum that Mrs. Jones is

exploring the possibility of being removed as Jacob’s co-guardian, and his release

would allow him to resume the role of being Jacob’s primary caregiver and providing

continuity of care for Jacob. Id.

       The instant request is for compassionate release under the First Step Act. Jones

bears the burden of showing he is entitled to compassionate release. See United States v.

Greenhut, No. 2:18-CR-00048-CAS-1, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31. 2020).

Compassionate release is “an extraordinary and rare event.” United States v. Mangarella,

3:06-cr-151-FDW-DCK-3, 2020 WL 1291835, at *2-3 (W.D.N.C. Mar. 16, 2020).

       Before I get into the merits of Jones’ claim, I need to first look into the exhaustion

requirement. The First Step Act provides that I can consider a motion directly from the


                                              3
USDC IN/ND case 2:18-cr-00137-PPS-APR document 44 filed 07/14/20 page 4 of 12


defendant after he “has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       Jones has requested compassionate release twice since his sentencing. First, on

April 17, 2020, he submitted a request for compassionate release to the Warden of FCI

Elkton on the grounds that he and his wife are divorcing, and explaining that he needs

to be released to care for his disabled adult son. [DE 41-1.] On April 22, 2020, Jones

submitted a letter to me seeking compassionate release on the same grounds. [DE 29.]

On April 23, 2020, I denied his request for failure to exhaust his administrative

remedies. [DE 30.] Seven days later, on April 29, 2020, Jones, pro se, submitted a second

letter to me seeking compassionate release, this time based on his health concerns

regarding the COVID-19 pandemic. [DE 31.] It seems that this request was never

submitted to the warden. Indeed, Jones concedes and “acknowledges he has not

exhausted his administrative remedies.” [DE 31 at 2-3.] Yet, Jones’ attorney in the

supplemental brief states that:

              Mr. Jones submitted a request for a reduced sentence and
              compassionate release to the Warden at FCI Elkton. Mr. Jones was
              advised that the Warden denied Mr. Jones’ request and notified
              him that he should speak with his case manager. His case manager
              advised Mr. Jones that he should go straight to the Court.

[DE 37 at 4.] Additionally, his attorney stated in the telephonic hearing that he believed

the second request (based on COVID-19) was denied by the warden. However, Jones


                                             4
USDC IN/ND case 2:18-cr-00137-PPS-APR document 44 filed 07/14/20 page 5 of 12


has not provided any proof that he submitted this present claim for compassionate

release due to the COVID-19 epidemic to the BOP first, as required by the statute. As

the government pointed out, there is nothing in his records showing Jones made this

request and Jones admits in his handwritten motion to me that he did not

administratively exhaust his remedies with regard to this claim. Jones’ attorney has

done nothing to disprove Jones’ admission. As such, Jones has not satisfied the

administrative exhaustion requirement. But even if he had, I would still deny Jones’

request on the merits, as explained below.

        The First Step Act provides that the Court may reduce the term of imprisonment

after considering the factors set forth in section 3553(a), if it finds that “extraordinary

and compelling reasons warrant such a reduction” and that such a reduction “is

consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A)(i). In other words, the compassionate release statute directs me to

make three considerations: (1) whether a reduction is consistent with the factors listed

in section 3553(a); (2) whether extraordinary and compelling reasons warrant a sentence

reduction; and (3) whether a reduction would be consistent with the Sentencing

Commission’s policy statements. All three considerations weigh against release in this

case.

        The section 3553(a) factors, which are well-known by this point, include the

nature and circumstances of the offense and history and characteristics of the

defendant; the need for the sentence to reflect the seriousness of the offense, afford


                                              5
USDC IN/ND case 2:18-cr-00137-PPS-APR document 44 filed 07/14/20 page 6 of 12


adequate deterrence to criminal conduct, and protect the public from further crimes of

the defendant; and the kinds of sentences and sentencing range for the applicable

category of offense committed. 18 U.S.C. § 3553(a). Before I address whether

“extraordinary and compelling reasons” warrant a reduction in Jones’ sentence, I will

look to the factors set forth in section 3553(a). I remember this sentencing, and I recall

the extremely serious nature of Jones’ offense. Jones joined a secret online community,

Playpen, which engaged in child exploitation and supposedly hid its users from law

enforcement. The thousands of images found in Jones’ possession were not only

staggering in number, but also extremely disturbing.

       Jones’ current release date is May 20, 2024. One of the factors that weighs the

most strongly against release is the fact that Jones has only served 13 months of his 70

months sentence. I don’t think it would be fair to the multiple victims, including many

children, and the victims already identified by NCMEC, to allow Jones to leave prison

and serve home confinement. In sum, the Section 3553(a) factors of punishment,

deterrence, and promotion or respect for the law do not warrant release in this case.

See, e.g., United States v. Miezin, No. 1:13 CR 15, 2020 WL 1985042, at *5 (N.D. Ohio Apr.

27, 2020) (denying motion for compassionate release made by a defendant who had

distributed child pornography on an online portal, noting that home confinement

“would only serve to enhance his danger” because it would be difficult to monitor his

behavior and he “could engage in his prior criminal conduct at any time from his place

of home confinement.”); United States v. Pena, No. 2:15-CR-72-PPS, 2020 WL 3264113, at


                                             6
USDC IN/ND case 2:18-cr-00137-PPS-APR document 44 filed 07/14/20 page 7 of 12


*3 (N.D. Ind. June 17, 2020) (denying request for compassionate release based in part on

the severity of the offense); United States v. Cochran, No. 2:06 CR 114, 2020 WL 2092836,

at *5 (N.D. Ind. May 1, 2020) (denying motion for compassionate release where prisoner

is housed at FCI Elkton and “[r]equiring defendant to serve the remainder of his

sentence would promote respect for the law and provide just punishment for

defendant’s offense.”).

       In turning to whether there are “extraordinary and compelling reasons [that]

warrant such a reduction” and “that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission” 18 U.S.C. § 3582(c)(1)(A), I

note that the pertinent policy statement is set forth in the United States Sentencing

Guidelines (USSG) § 1B1.13. This would allow me to reduce Jones’ sentence if I

determined extraordinary and compelling reasons warrant the reduction, Jones is not a

danger to the safety of any person or the community, and the reduction is consistent

with the policy statement. USSG § 1B1.13. The Sentencing Commission also provided

specific examples of what constitutes an extraordinary and compelling circumstance,

which include, inter alia: the defendant is suffering from a terminal illness; the

defendant is suffering from a serious physical or medical condition; the death or

incapacitation of the caregiver of the defendant’s minor child or minor children or upon

the incapacitation of the defendant’s spouse/registered partner when the defendant

would be the only caregiver for that spouse/registered partner; or other reasons as

determined by the Director of the BOP. USSG § 1B1.13 cmt. n. 1.


                                             7
USDC IN/ND case 2:18-cr-00137-PPS-APR document 44 filed 07/14/20 page 8 of 12


       Here, while the care of Jones’ adult disabled son is certainly a concern, Jones’

attorney indicated during the hearing that Mrs. Jones is continuing to take care of Jacob

even though the biological mother has been creating some issues. Therefore, it seems

that situation is relatively stable, at least for now, and Jones’ motion is really based

upon his desire to get out of prison due to COVID-19.

       Jones’ health conditions do not qualify as extraordinary or compelling reasons to

reduce his sentence or place him on home confinement. Jones has Type 2 Diabetes,

hypertension, high cholesterol, and obesity (38 BMI). There is nothing about Jones’

conditions in general which would constitute an extraordinary or compelling reason to

reduce Jones’ sentence. See, e.g., United States v. Carpenter, No. 2:14-cr-309-GEB, 2019

WL 7631396, at *2 (E.D. Cal. Dec. 23, 2019) (denying compassionate release where the

records “evince that [the prisoner’s] medical conditions are not life-threatening and

should not limit her self-care ability.”); United States v. Ayon-Nunez, No. 1:16-CR-130-

DAD, 2020 WL 704785, at *2-3 (E.D. Cal. Feb. 12, 2020) (quotation omitted) (rejecting

compassionate release reasoning “[t]o be faithful to the statutory language requiring

extraordinary and compelling reasons, it is not enough that Defendant suffers from . . .

chronic conditions that [he] is not expected to recover from. Chronic conditions that

can be managed in prison are not a sufficient basis for compassionate release.”); United

States v. Willis, 382 F.Supp.3d 1185, 1188 (D. N.M. 2019) (quotation omitted) (“In

exercising discretion under § 3553(a) and the First Step Act, most courts treat

compassionate release due to medical conditions as . . . a rare event.”).


                                              8
USDC IN/ND case 2:18-cr-00137-PPS-APR document 44 filed 07/14/20 page 9 of 12


       The real question is whether Jones’ health conditions in addition to COVID-19

justify compassionate release. Even considering Jones’ Type 2 Diabetes, obesity, high

cholesterol, and hypertension in the midst of the COVID-19 pandemic, he still does not

meet the extraordinary and compelling standard in this case. The CDC has indicated

that people of any age with Type 2 Diabetes mellitis “are at increased risk of severe

illness from COVID-19" and recommends that people with diabetes take actions

including “continue taking [] diabetes pills and insulin as usual.”

Https://www.cdc/gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last viewed July 13, 2020). Hypertension might also be a risk,

and people with obesity (a BMI of 30 or higher) are also at an increased risk for severe

illness as a result of COVID-19. Id. But Jones’ medical records show his conditions are

being monitored and treated with prescription drugs, under the supervision of health

care professionals at the BOP. [DE 39.]

       I am well aware of the high rate of infection of COVID-19 at FCI Elkton, as a

number of inmates have petitioned me and other courts for release from this particular

institution. See, e.g., United States v. Tranter, 1:17-CR-22-HAB, 2020 WL 3841268, at *1

(N.D. Ind. July 8, 2020) (recognizing that “FCI Elkton is, by all accounts, a model for

how not to run a prison during a pandemic,” but nevertheless denying obese

petitioner’s motion for compassionate release due, in part, to the severe nature of his

possession of child pornography and the fact he had only served less than one fifth of

his sentence). While the numbers are constantly changing, the government has


                                             9
USDC IN/ND case 2:18-cr-00137-PPS-APR document 44 filed 07/14/20 page 10 of 12


submitted that as of June 24, 2020, there were 236 positive inmates and 7 positive staff at

FCI Elkton. [DE 41 at 10.]

       FCI Elkton attracted national attention during the pandemic when certain

inmates filed an emergency habeas action seeking release due to the spread of COVID-

19. During that litigation, Jones was identified on a list of vulnerable inmates. Wilson v.

Williams, No. 4:20-CV-794, DE 35-1 at 5 (N.D. Ohio Apr. 30, 2020). Jones’ attorney

represented during the telephonic hearing that Jones is categorically not eligible for

release due to the crime he committed. While I won’t comment on what I think of the

propriety of categorically denying release to certain prisoners, this position is telling as

to how severe the system considers Jones’ actions. As noted in the government’s

response, and by other courts, FCI Elkton is now taking extreme measures to ensure the

safety of the prisoners, including issuing face masks, facilitating social distancing,

screening new inmates, isolating symptomatic inmates, and prohibiting visitors. See

Wilson v. Williams, No. 20-3447, 2020 WL 3056217, at *1-2, 7-8, 11 (6th Cir. June 9, 2020

(describing FCI Elkton’s pandemic-response measures and vacating the district court’s

preliminary injunction).

       I do not think Jones’ concern about getting COVID-19 in prison justifies

compassionate release in this case. Indeed, “[g]eneral concerns about possible exposure

to COVID-19 do not meet the criteria for extraordinary and compelling reasons for a

reduction in sentence set forth in the Sentencing Commission’s policy statement on

compassionate release, U.S.S.G. § 1B1.13.” United States v. Eberhart, No. 13-cr-00313-

PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020); see also United States v. Collins,

                                             10
USDC IN/ND case 2:18-cr-00137-PPS-APR document 44 filed 07/14/20 page 11 of 12


No. 14-cr-30038, 2020 WL 2301217, at *2 (C.D. Ill. May 8, 2020) (denying motion for

compassionate release, recognizing “the COVID-19 pandemic does not warrant the

release of every federal prisoner with health conditions that makes him more

susceptible to the disease.”).

       While I am certainly sympathetic towards Jones’ family situation and his concern

about potentially becoming infected with COVID-19 from someone else at the facility,

Jones has not demonstrated that the facility is unequipped to provide appropriate

medical treatment if he were to become sick. He has therefore not shown that release is

necessary for the compelling reason of protecting his life. Moreover, because he has so

much length on his sentence left, and because of the disturbing and graphic nature of he

child pornography possessed by Jones, I do not think home confinement is deserved.

       Issues surrounding the COVID-19 pandemic are changing rapidly and new

developments are occurring almost every day. At this point, based upon all the facts

before me, I do not think that Jones’ sentence should be reduced and he should be

released for home confinement. If factual developments warrant a reconsideration,

Jones is free to exhaust his administrative remedies again, and file a new motion under

§ 3582(c)(1)(A).

                                      Conclusion

       Despite the severity of the COVID-19 pandemic, Dennis Jones’ motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) due to the COVID-19

pandemic [DE 31] is DENIED. Jones has not shown the factors under section 3553(a)

warrant release or that extraordinary and compelling reasons warrant such a reduction

                                           11
USDC IN/ND case 2:18-cr-00137-PPS-APR document 44 filed 07/14/20 page 12 of 12


under § 3582(c)(1)(A).

SO ORDERED.

ENTERED: July 14, 2020.

                                    /s/ Philip P. Simon
                                    PHILIP P. SIMON, JUDGE
                                    UNITED STATES DISTRICT COURT




                                      12
